Kupferman, J. P.
(dissenting in part). The only difference between us is on the question of whether the taxpayer under the statute may be considered to be a “professional”.
*279In view of his background, education, learning and work, it was an abuse of discretion for the Commissioner of Finance to determine that he was not a professional and therefore not exempt from the unincorporated business tax. (Administrative Code of City of New York, § S46-2.0.)
The code provision is as follows: “(c) Professions. — The practice of law, medicine, dentistry or architecture, and the practice of any other profession in which capital is not a material income producing factor and in which more than eighty per centum of the unincorporated business gross income for the taxable year is derived from personal services actually rendered by the individual or the members of the partnership or other entity, shall not be deemed an unincorporated business.”
Petitioner is a journalist, now self-employed, deriving more than 80% of his income from an internationally syndicated weekly newspaper column on world news analysis entitled “The World in Focus”, as well as from.magazine articles and media appearances (all personal services) drawing on his expertise in international affairs. During the taxable years in question, petitioner’s syndicated column appeared in between 50 and 150 newspapers in numerous countries. In the course of his work, petitioner traveled abroad extensively to meet and consult with editors of foreign newspapers that carried his column and to attend newsworthy events for which foreign newspapers sometimes paid petitioner’s expenses of attending.
Although the Administrative Code of the City of New York does not really define “professional”, and no reported cases arising under the former exemption from New York City Unincorporated Business Income Tax discuss the scope of the exemption, subdivision (c) of section 703 of the Tax Law (Unincorporated Business Income Tax) contains the identical language and has been judicially interpreted.
In Matter of Sundberg v Bragalini (7 AD2d 15, 19), the court described the proper test for whether a taxpayer is a professional as follows: “whether the application of professional education, training and skill was either essential to-produce the income, or so material to its production as reasonably to warrant the conclusion that without them the taxpayer could not have profitably pursued the partic*280ular occupation, under normal conditions of business and competition.” There can be no question that the training and skill petitioner acquired as an editor of the Harvard Crimson and a staff member of the Christian Science Monitor are an essential element of petitioner’s success. The fact that he did not attend a specialized school of journalism makes him no less a journalist or journalism any the less a profession. Many prominent lawyers in the history of the profession learned their craft through apprenticeship without ever attending law school. Does this make them any the less professionals?1
Perhaps the following dictionary definition of a professional should be applied: “One who has an assured competence in a particular field or occupation.” (American Heritage Dictionary [New College ed, 1978].)
To the extent that other factors for consideration in determining whether a particular occupation is a profession within the meaning of the Tax Law have been mentioned including whether a license is required and whether the profession is regulated (see Matter of Rosenbloom v State Tax Comm., 44 AD2d 69, 71 [Cooke, J.]), these requirements might well be unconstitutional if applied in the context of journalism.2 Moreover, petitioner testified to the existence of the National News Council, which is a self-regulating body within the industry that handles complaints against newsmen.
Sandler and Sullivan, JJ., concur with Fein, J.; Kupferman, J. P., and Alexander, J., dissent in part in an opinion by Kupferman, J. P.
Determination of respondents dated December 24, 1981, which found petitioner liable for commercial rent or occupancy tax is annulled and otherwise the petition is dismissed; determination of respondents dated December 18, *2811981 with respect to the unincorporated business tax, and the determination of respondents dated December 24, 1981, with respect to the occupancy tax, are confirmed, all without costs and without disbursements.

. “A lawyer without history or literature is a mechanic, a mere working mason; if he possess some knowledge of these, he may venture to call himself an architect.” (Sir Walter Scott, Guy Mannering, ch 37 [1815].)


. In this context, one might well consider the pronouncement by the United States Supreme Court in Minneapolis Star & Tribune Co. v Minnesota Comr. of Revenue (460 US _, _): “The main interest asserted by Minnesota in this case is the raising of revenue. Of course that interest is critical to any government. Standing alone, however, it cannot justify the special treatment of the press, for an alternative means of achieving the same interest without raising concerns under the First Amendment is clearly available: the State could raise the revenue by taxing business generally, avoiding the censorial threat implicit in a tax that singles out the press.”